Title: From Thomas Jefferson to James Barbour, 30 March 1825
From: Jefferson, Thomas
To: Barbour, James


Dear Sir
Monto
Mar. 30. 25.
I have duly recieved your favor of the 24th inst. covering an invitation to some one of the Professors of the University of Virginia to attend the examination of the Cadets at West point on the first Monday in June next. in most of the Seminaries of the US. I believe there is a Summer vacation which may admit the attendance of such of their professors as are honored by a like invitation. but the University of Virginia admits but one vacation in the year, and that is from the middle of Dec. to the last day of January. our Professors are obliged therefore to decline the honor of this invitation in as much as it falls within the course of their session and it would suspend the instruction of their schools during the time of their absence, which their distance from the place would render considerable.Accept the assurance of my high respect and esteemTh: J.